PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tom Beaver, et al.
Application No. 17/195,289
Filed: March 8, 2021
Attorney Docket No. DEHN 200041US06
For: FUNCTIONAL TRAINING RIG KIT

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.102(c)(1), filed June 28, 2022, to make the above-identified application special based on applicant’s age, as set forth in MPEP § 708.02, Section II.  

An application may be made special upon filing a petition including any evidence showing that the inventor or joint inventor is 65 years of age, or more, such as a statement by the inventor or joint inventor or a statement from a registered practitioner that he or she has evidence that the inventor or joint inventor is 65 years of age or older. No fee is required with such a petition. See 37 CFR 1.102(c).

Since the present petition includes a certification from the inventor Jim Beaver that he is at least 65 years of age or more, the petition to make special is GRANTED. Accordingly, the above-identified application has been accorded “special” status.

This application file is being referred to Technology Center Art Unit 3635 to await a reply to outstanding Office action mailed July 15, 2022. 

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. All other inquiries concerning the examination or status of this application should be directed to the Technology Center at their customer service line (571) 272-3600.  


/APRIL M WISE/Paralegal Specialist, Office of Petitions